              Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 1 of 32




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CONTINENTAL RESOURCES, INC.,                 )
P.O. Box 269000                              )
Oklahoma City, OK 73126                      )
                                             )
        Plaintiff,                           )
                                             )
v.                                           )     Civil Action No. _______________
                                             )
DAVID BERNHARDT,                             )
in his official capacity as Secretary of the )
United States Department of the Interior,    )
1849 C. Street N.W.                          )
Washington, DC 20240;                        )
                                             )
THE UNITED STATES DEPARTMENT )
OF THE INTERIOR,                             )
1849 C Street, N.W.                          )
Washington, DC 20240; and                    )
                                             )
KIMBRA DAVIS,                                )
in her official capacity as Director of the  )
Office of Natural Resources Revenue of the )
United States Department of the Interior,    )
1849 C. Street N.W., MS 5134                 )
Washington, DC 20240,                        )
                                             )
        Defendants.                          )
___________________________________ )

                                         COMPLAINT

        This case is similar to two cases previously heard and ruled upon by United States

District Judge Randolph D. Moss of this Court: Continental Resources, Inc. v. Gould, Case No.

1:14-cv-00065-RDM [Doc. 93], 410 F.Supp.3d 30 (D.D.C. Oct. 3, 2019) (“Continental I”)

(copy of decision attached as Exhibit A) and Continental Resources, Inc. v. Bernhardt, et al.,

Case No. 1:17-cv-02197-RDM [Doc. 58] (D.D.C. Oct. 3, 2019) (“Continental II”).

        Plaintiff Continental Resources, Inc. (“Plaintiff” or “Continental”) hereby brings this

4817-8692-8831.5
            Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 2 of 32




action against Defendants David Bernhardt, as Secretary of the United States Department of the

Interior (as “Secretary”), the United States Department of the Interior (the “Department”), and

Kimbra Davis, as Director of the Office of Natural Resources Revenue (as Director of “ONRR”)

(collectively, “Defendants”) (Continental and Defendants, as the “Parties”) under the

Administrative Procedure Act, 5 U.S.C. §§ 701-706 (“APA”).

       Through this action, Continental respectfully challenges Defendants’ May 24, 2016 Order

to Perform Restructured Accounting (Case No. 13-00418, the “Order”), the monetary

obligations of which (where the principal amount is $10,000 or more) were formally deemed

affirmed on April 24, 2020, by decision of the Interior Board of Land Appeals (the “Board”),

acting on behalf of the Secretary (Case No. IBLA 2016-235, the “Decision”), following a failure

of the Board to issue a decision within the 33-month period under 30 U.S.C. § 1724(h).

       Like Continental I and II, this case principally concerns Defendants’ Decision to value

for federal royalty purposes Continental’s sales of unprocessed gas to Hiland Partners, LP

(“Hiland”), as if they were non-arm’s-length, by using the processed gas valuation benchmarks,

30 C.F.R. § 1206.153(c) (2016)1 (“Section 153(c)”) and specifically the second benchmark, 30

C.F.R. § 1206.153(c)(2) (“Section 153(c)(2)”), notwithstanding the fact Hiland’s processed gas

sales were at arm’s-length.    In Continental I and II, the Court set aside and remanded

Defendants’ prior decisions for previous time periods, which had reached the same conclusion

(and were governed by the same regulations as this case here):

       The Director’s determination that the royalties that Continental owes the
       government must be calculated under Section 153(c)(2) cannot be squared with
       the plain language of the valuation regulation. . . . In short, both the language
       and purpose of Section 153(c) have no bearing on a case, like this one, where the

1
  Throughout this Complaint, we have cited to the 2016 version of the regulations, unless
otherwise indicated.

                                              -2-
            Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 3 of 32




       government contends that the sale of the unprocessed gas to the processor was not
       at arm’s length, but where there is no dispute that the sale of the processed gas
       was at arm’s length.

Continental I, 410 F.Supp.3d at 36.      After Continental I and II were decided, Defendants

represented to the Board in recent briefing during Continental’s administrative appeal of the

Order that the Court in Continental I and II determined Section 153(c) was “ambiguous,” thus

requiring ONRR on remand to merely “explain how Section 153(c) [] applies”:

       Judge Moss opined that ONRR’s valuation regulation is ambiguous and it should
       consider what other provisions could apply to value Continental’s gas and,
       accordingly, determined remand was proper. . . . As already stated, Continental I
       and II require ONRR, on remand, to explain how Section 153(c) – applies to
       Continental’s allegedly non-arm’s-length sale of unprocessed gas and consider
       what other provisions could apply to value Continental’s gas.

Continental Resources, Inc., IBLA-2016-235 (copy of briefing attached as Exhibit B).

       Through this action, and pursuant to the APA, 5 U.S.C. § 706(2)(A)-(F), Continental

respectfully requests the Order and Decision be declared unlawful, reversed, vacated, and/or set

aside. Additionally, and pursuant to the APA, 5 U.S.C. § 706(1), Continental requests the Court

compel Defendants to reconsider and/or withdraw the Order and Decision by properly following

the Court’s recent holdings in Continental I and II.

                                JURISDICTION AND VENUE

       1.      Continental challenges Defendants’ May 24, 2016 Order (Case No. 13-00418),

the monetary obligations of which (where the principal amount is $10,000 or more) were

formally deemed affirmed by the Secretary by Decision, dated April 24, 2020 (Case No. IBLA

2016-235), due to a failure of Board to issue a decision within the 33-month period under 30

U.S.C. § 1724(h).

       2.      The Order and Decision are not subject to further appeal within the agency. The



                                               -3-
             Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 4 of 32




Decision constitutes the final action of the Department. Continental Resources, Inc. v. Jewell,

846 F.3d 1232, 1233-34 (D.C. Cir. 2017).

        3.      Continental has suffered legal wrong from and is adversely affected and/or

aggrieved by the Order and Decision within the meaning of 5 U.S.C. § 702.

        4.      This action arises under the APA, the Mineral Leasing Act of 1920 (30 U.S.C.

§§ 181, et seq.), the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. §§ 1701-

1759), as amended by the Federal Oil and Gas Royalty Simplification and Fairness Act of 1996

(Pub. L. No. 104-185, 110 Stat. 1700), the federal royalty regulations of the ONRR (30 C.F.R.

Parts 1200-1299 (2016)), and the Due Process Clause of the Fifth Amendment to the United

States Constitution.

        5.      This Court has jurisdiction under 28 U.S.C. § 1331 (federal question jurisdiction)

and 28 U.S.C. §§ 2201-02 (declaratory relief). An actual controversy exists between the Parties

within the meaning of the Declaratory Judgment Act, 28 U.S.C. §§ 2201-02. By operation of the

APA, Congress has waived the sovereign’s immunity from suit.

        6.      Venue is proper for Continental’s royalty claims under 28 U.S.C. § 1391(e)(1)(A)

because the Defendant federal officers and agencies reside in this district. Venue is also proper

for Continental’s royalty claims under 28 U.S.C. § 1391(e)(1)(B) because a substantial portion of

the challenged decision-making occurred in this district.

                                            PARTIES

        7.      Plaintiff Continental is an Oklahoma corporation with its principal place of

business in Oklahoma City, Oklahoma.

        8.      Defendant David Bernhardt is Secretary of the Department and is sued in his

official capacity.


                                               -4-
              Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 5 of 32




       9.      Defendant Department is a federal executive department of the United States

government.

       10.     Defendant Kimbra Davis is Director of the ONRR and is sued in her official

capacity.

                                          OVERVIEW

       11.     Continental is a crude oil and natural gas exploration and production company

with significant operations in the Bakken Field of North Dakota and Montana.

       12.     Continental is now (and at all relevant times during the period of January 2009

through May 2016 (the “Relevant Time Period”) was) a lessee under various Department-

administered federal leases, including those specifically identified in the Order -- Agreement

Number M 90758X (containing 27 federal leases located in Bowman and Slope Counties, North

Dakota, which Continental commonly refers to as the “Cedar Hills Unit”) and Lease Number

284-071447-0 (containing the federal Faris USA 1 well located in Bowman County, North

Dakota, as the “Lease”) (collectively with all other federal leases from which Continental sold

gas to Hiland during the Relevant Time Period, as the “Properties”).

       13.     Continental, as the holder of the leases, pays royalties on federal production from

the Properties for all gas removed and sold. Throughout the Relevant Time Period, Continental

calculated, reported, and paid federal royalties on production sold from the Properties under 30

C.F.R. § 1206.152 (“Section 152”) based on prior audits and its belief it was selling unprocessed

natural gas from the Properties at arm’s length to Hiland.

       14.     As affirmed by the Decision, the Order generally orders Continental to report and

pay additional royalties, plus interest, in accordance with Section 153(c)(2) and without

deductions for transportation and processing allowances on natural gas produced and sold to


                                               -5-
             Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 6 of 32




Hiland during the Relevant Time Period.

       15.     As affirmed by the Decision, the Order specifically orders Continental “to report

and pay additional royalties of $86,637.04 for Agreement Number M 90758X and $2,807.59 for

Lease Number 284-071447-0,” plus interest, and “perform restructured accounting and report

and pay any additional royalties,” without deductions for transportation and processing

allowances, for the Relevant Time Period in accordance with seven issues for the Cedar Hills

Unit, four issues for the Lease, and six corrective actions for the Properties.

       16.     In principal part, the Decision errs by ordering Continental to calculate, report,

and pay federal royalties on production sold from the Properties throughout the Relevant Time

Period under Section 153(c)(2).

       17.     The Decision specifically errs by comparing (and conflating) Continental’s

proceeds from its sale of unprocessed gas with Hiland’s proceeds from its sales of processed

“residue gas” and “plant products.” This comparison is directly contrary to Fina Oil & Chem.

Co. v. Norton, 332 F.3d 672, 673-74 (D.C. Cir. 2003) (the leaseholder’s affiliate is not “the

lessee” under the valuation rules for natural gas).

       18.     Residue gas and plant products are manufactured by processing unprocessed gas.

The Department’s royalty regulations value products manufactured by processing differently

from how they value unprocessed gas. See Revision of Gas Royalty Valuation Regulations and

Related Topics, 53 Fed. Reg. 1230 (Jan. 15, 1988) (codified at Section 152 (unprocessed gas)

and Section 153 (processed gas)). Based on the record here, the Department’s Decision to

compare sales of dissimilar products is unlawful, arbitrary, and capricious.

       19.     Due to failure of the Board to issue a decision within the 33-month period under

30 U.S.C. § 1724(h), the Secretary was deemed to have issued and granted a decision: (a) in

                                                -6-
             Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 7 of 32




favor of Continental as to (i) nonmonetary obligation(s) asserted in the Order and (ii) monetary

obligation(s) asserted in the Order, the principal amount of which was less than $10,000; and

(b) in favor of the Secretary as to monetary obligation(s) asserted in the Order, the principal

amount of which was $10,000 or more.

       20.     Continental challenges the Order as well as the Decision issued and granted in

favor of the Secretary as to monetary obligation(s) asserted in the Order, the principal amount of

which was $10,000 or more.

       21.     The Department may rely only on the rationale it gave in the Decision. Clean Air

Council v. Pruitt, 862 F.3d 1, 11 (D.C. Cir. 2017).

       22.     Even if the Department were free to raise new rationale here, the Decision and

Order still suffer from at least six fundamental errors, as described in the following paragraphs.

       23.     First, the Decision determined Continental must value its unprocessed gas sales

from the Properties to Hiland during the Relevant Time Period under Section 153(c)(2) because

ONRR thought Continental was affiliated with Hiland under 30 C.F.R. § 1206.151 (“Section

151”). The administrative record does not support a finding that Continental was affiliated with

Hiland throughout the Relevant Time Period.           The Decision is arbitrary, capricious, and

misapplies procedure required by law under Section 151.

       24.     Second, even assuming arguendo Continental’s sales transactions with Hiland

during the Relevant Time Period were non-arm’s-length, the Decision still errs by ordering

Continental to value its unprocessed gas sales to Hiland from the Properties during the Relevant

Time Period by using the processed gas valuation benchmarks under Section 153(c). The Parties

do not dispute Continental’s buyer (Hiland) sold processed gas at arm’s length throughout the

Relevant Time Period. In Continental Resources I and II, similar cases where there was no

                                                -7-
                Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 8 of 32




dispute Continental’s buyer sold processed gas at arm’s length, the Court held the Director of

ONRR’s valuation of Continental’s unprocessed gas for royalty purposes under the Section

153(c) “misconstrued [ONRR’s] regulations and applied the wrong valuation method.” See

Continental Resources I, 410 F.Supp.3d at 35. The Court suggested, “Applying those provisions

that address . . . unprocessed gas at least makes sense” (italics in original).” Id. at 37.   The

provisions that address unprocessed gas are found in Section 152. The Decision unlawfully

withholds and/or unreasonably delays adherence with the rulings of Continental I and II and is

otherwise not in accordance with law.

          25.    Third, even assuming arguendo Continental’s sales transactions with Hiland

during the Relevant Time Period could be properly valued under Section 153(c), the Decision

still errs by ordering Continental to value its unprocessed gas for royalty purposes under Section

153(c)(2), the second benchmark of the processed gas valuation regulations. ONRR arbitrarily

and capriciously refused to consider comparable contracts provided by Continental as relevant

evidence of its compliance with the first benchmark, 30 C.F.R. § 1206.153(c)(1) (“Section

153(c)(1)”). The Decision is arbitrary, capricious, and without observance of procedure required

by law.

          26.    Fourth, in order for the Secretary to make a “demand” for underpaid royalties,

Congress required the Secretary to issue an order that (i) asserts a “specific, definite, and

quantified obligation claimed to be due,” (ii) “specifically identifies the obligation by lease,

production month, and monetary amount” and the reasons for claiming the obligation is due, and

(iii) provides the lessee “a reasonable basis” to conclude the obligation in the demanded amount

is due. See 30 U.S.C. §§ 1702(23), 1702(26), 1724(b)(1). At most, only Corrective Action No. 1

in the Order qualifies as a “demand.”

                                              -8-
             Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 9 of 32




       27.     Fifth, Congress also established a seven-year statute of limitation on royalty

collection. 30 U.S.C. § 1724(b)(1). The Order was untimely issued. Defendants are barred from

pursuing all Corrective Actions and all Issues identified in the Order that concern obligations

arising before May 25, 2009.        At most, except for Corrective Action No. 1 in the Order,

Defendants are barred from pursuing any Corrective Action or Issue identified in the Order for

failure to issue a proper “demand.”

       28.     Sixth, Congress also defined a limited set of circumstances under which the

Secretary could toll (or extend) the seven-year statute of limitations – one being the receipt and

appeal of an “order to perform restructured accounting.” See 30 U.S.C. § 1724(d)(4)(A)(ii).

However, as relevant here, Congress specified the Secretary may only issue such an order

(i) “within a reasonable period of time from when the audit identifies the systemic, reporting

errors” and (ii) if she “specif[ies] the reasons and factual bases for such order.” Id.

§ 1724(d)(4)(B)(ii)(I), (II). The Secretary may only issue such an order when she “determines

during an audit of a lessee . . . that the lessee . . . should recalculate royalty due on an obligation

based upon . . . finding that the lessee . . . has made identified underpayments or overpayments

which are demonstrated by the Secretary . . . to be based upon repeated, systemic reporting errors

for a significant number of leases or a single lease for a significant number of reporting months

with the same type of error which constitutes a pattern of violations and which are likely to result

in either significant underpayments or overpayments.” Id. § 1724(d)(4)(B)(i). At most, except

for the claim that Continental and Hiland were affiliates prior to December 2009 (thereby

rendering their transactions non-arm’s-length), the Order (i) fails to specifically identify any

other systemic, reporting error and (ii) fails to specify reasons and factual bases for the Order.

As a result, the Order was unlawfully issued and does not toll (or extend) the seven-year statute

                                                 -9-
              Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 10 of 32




of limitations.

                                    SALES TRANSACTIONS

                                      Faris Purchase Contract

        29.       On June 1, 1999, Wyoming Resources Corporation (the previous owner and

operator of the Faris USA 1 well under the Lease) entered into a Gas Purchase Contract with

Continental Gas, Inc. (“CGI,” now Hiland) for the sale and purchase of production from the

Faris USA 1 well within the Lease (the “Faris Purchase Contract”).

        30.       Under the Faris Purchase Contract, CGI purchased and took title to the

unprocessed gas at the wellhead meter. As full consideration for the gas and all components

thereof, CGI agreed to pay Wyoming Resources 50% of the weighted average selling price

received by CGI for all gas sold from its Badlands Gas Processing Plant (the “Badlands Plant”).

The gas stream delivered to CGI was commingled, and CGI delivered the total gas stream to its

Badlands Plant.

        31.       In July 2004, CGI was sold to Mr. Harold Hamm, who merged CGI into Hiland,

along with some assets from Hiland Partners, LLC.

        32.       On April 10, 2008, Wyoming Resources Corporation assigned 100% of its

interest in the Faris USA 1 well to Continental.

                                   Cedar Hills Purchase Contract

        33.       On November 8, 2005, Continental entered into a Gas Purchase Contract with

Hiland for the sale and purchase of production from the properties covered by the Cedar Hills

Unit (the “Cedar Hills Purchase Contract”).

        34.       Under the Cedar Hills Purchase Contract, Hiland purchased and took title to the

unprocessed gas at the wellhead meter. As full consideration for the gas and all components


                                               - 10 -
                Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 11 of 32




thereof, Hiland agreed to pay Continental 50% of the proceeds Hiland received for the sale of

residue gas and plant products, less certain fees. The gas stream delivered to Hiland was

commingled, and the total gas stream was delivered to Hiland’s Badlands Plant for processing by

Hiland.

          35.     On April 24, 2007, Continental and Hiland amended the Cedar Hills Purchase

Contract to reflect their resolution of a disagreement over the plant allocation methodology.

                                      Both Purchase Contracts

          36.     Throughout the Relevant Time Period, Continental sold all of its unprocessed gas

produced from the Faris USA 1 well of the Lease and from the Cedar Hills Unit to Hiland

pursuant to the Faris Purchase Contract and Cedar Hills Purchase Contract, respectively.

          37.     The Order, as affirmed by the Decision, does not dispute the Faris Purchase

Contract and Cedar Hills Purchase Contract were originally negotiated and executed at arm’s-

length between two third parties.

          38.     The terms and pricing methodology of the Faris Purchase Contract and Cedar

Hills Purchase Contract are equivalent.

          39.     Throughout the Relevant Time Period, Hiland took title to unprocessed gas at the

wellhead meters. The gas was commingled with production from other wells, and the total

commingled gas stream was delivered to the Badlands Plant. Hiland processed the gas it

purchased from Continental (and from other producers) and sold the residue gas and plant

products to Rainbow Gas Company and SemStream, L.P. Both sales were at arm’s length.

Continental was not a party to Hiland’s arm’s-length sales of residue and gas plant products.

                                    Additional Purchase Contracts

          40.     During the Relevant Time Period, Continental also sold unprocessed gas to

                                                - 11 -
             Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 12 of 32




Hiland from the Properties, excluding the Cedar Hills Unit and the Lease (Faris USA 1 well),

pursuant to various other gas purchase agreements, including those originally at issue in

Continental I and II. Hiland took title to the unprocessed gas at or near the wellhead meters.

The gas was generally commingled with production from other wells, and the total commingled

gas stream was delivered to a gas processing plant. Hiland processed the gas it purchased from

Continental (and generally from other producers) and sold the residue gas and plant products.

Continental believes each of Hiland’s sales of residue gas and plant products were at arm’s

length during the Relevant Time Period, although Continental was not a party to Hiland’s sales

of residue and gas plant products.

             GOVERNING STATUTORY AND REGULATORY PROVISIONS

       41.     Under the Mineral Leasing Act of 1920 (30 U.S.C. §§ 181, et seq.), the

Department issues and administers gas leases on federal lands. Under such leases, private

companies sell gas production directly, and the government charges the lessee royalties based on

the “value of the production” removed or sold from the leased lands. 30 U.S.C. § 226(b)(1)(A).

       42.     Pursuant to these statutes, ONRR promulgated regulations establishing methods

for determining the “value of production” for royalty purposes. See Revision of Gas Royalty

Valuation Regulations and Related Topics, 53 Fed. Reg. 1230 (Jan. 15, 1988) (codified at

Section 152 (unprocessed gas) and Section 153 (processed gas)).

       43.     These regulations value gas based on different methodologies depending on

certain qualities of the gas at issue – most importantly whether the gas is processed or

unprocessed and the identity of “the particular entity to whom producers first sell the gas.” Fina

Oil & Chem. Co. v. Norton, 332 F.3d 672, 673-74 (D.C. Cir. 2003).

       44.     Section 151 applies to determine whether transacting parties are “affiliates” and


                                              - 12 -
             Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 13 of 32




whether they have “opposing economic interests regarding [a] contract.” An “[a]rm’s-length

contract means a contract or agreement between independent persons who are not affiliates and

who have opposing economic interests regarding that contract.” 30 C.F.R. § 1206.151.

       45.     “Affiliation” is determined based on percentage of “ownership or common

ownership.” 30 C.F.R. § 1206.151. Where “ownership or common ownership” is between “10

through 50 percent,” control is determined by five factors. Id.

       46.     Where “ownership or common ownership” is “more than 50 percent,” a lessee

must be provided opportunity to present evidence of non-control. See, e.g., Revision of Gas

Royalty Valuation Regulations and Related Topics, 52 Fed. Reg. 30776-01, 30783 (Aug. 17,

1987) (Minerals Management Service, predecessor to ONRR, recognizing “for purposes of

determining whether a contract is arm’s-length or non-arm’s length, affiliation must be

determined on each individual contract”); Revision of Oil Product Valuation Regulations and

Related Topics, 53 Fed. Reg. 1184, 1192 (Jan. 15, 1988) (Minerals Management Service,

predecessor to ONRR, adopting language for the definition of control implemented at the time

by the Bureau of Land Management); Coal Management—General; Coal Management

Provisions and Limitations; Oil and Gas Leasing; Leasing of Solid Minerals Other Than Coal

and Oil Shale; Amendments to Incorporate Changes Required by Section 2(a)(2)(A) of the

Mineral Leasing Act of 1920, 51 Fed. Reg. 43,910, 43,917 (Dec. 5, 1986) (Bureau of Land

Management stating, “[T]he Department of the Interior believes it is better, and more reasonable

and appropriate, in establishing the criteria to determine control or presumption of control, to

look to other Federal statutes, their implementing regulations, and court decisions relating to

those statutes and regulations, which have dealt with this issue and have established standards by

which to make ‘control’ determinations,” (emphasis added) stating, “[The standards of control]

                                              - 13 -
             Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 14 of 32




simply demonstrate the variety of circumstances in which the presumption could be rebutted

because ‘actual control’ will, after scrutiny, be determined to be different than what one

presumes upon initial examination” (emphasis added), and stating, “If an entity does not believe

that the presumption of control is applicable to it, then it can provide information rebutting the

presumption or declaring who, in fact, is in control[, and] again, the presumption of control can

be rebutted by submission of evidence that such an entity, in fact, does not have the power to

exercise such control” (emphasis added)); W. Douglas Sellers, 160 IBLA 377 (2004) (holding

Bureau of Land Management’s presumption of control as applied to holders and all related

parties of an unpatented mining claim was invalid); Black Bear Mines Co., et al., 152 IBLA 387

(2000) (emphasizing an opportunity to present evidence); 17 C.F.R. § 230.405 (Rule and

Regulation of Securities Exchange Act of 1934, defining “control” without determinative

ownership percentages); 15 U.S.C. § 77o (Securities Act of 1993, defining a “controlling person”

without fixed criteria).

       47.     Section 152 applies to the valuation of “all gas that is not processed and all gas

that is processed but is sold or otherwise disposed of by the lessee pursuant to an arm’s-length

contract prior to processing.” 30 C.F.R. § 1206.152(a)(1). Valuation of unprocessed gas under

Section 152 is governed in relevant part by two distinct provisions. The first provision, 30

C.F.R. § 1206.152(b), applies to “gas sold under an arm’s-length contract.”            The second

provision, 30 C.F.R. § 1206.152(c), applies to “gas . . . which is not sold pursuant to an arm’s-

length contract.”

       48.     By contrast, Section 153 applies to the valuation of “all gas that is processed by

the lessee and any other gas production to which this subpart applies and that is not subject to the

valuation provisions of § 1206.152 of this part. This section applies where the lessee’s contract

                                               - 14 -
             Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 15 of 32




includes a reservation of the right to process the gas and the lessee exercises that right.” 30

C.F.R. § 1206.153(a)(1). Under Section 153, the value of the gas is determined by the combined

value of the residue gas and the plant products following processing.                30 C.F.R. §

1206.153(a)(2). Valuation of processed gas under Section 153 is similarly governed in relevant

part by two distinct provisions. The first provision, 30 C.F.R. § 1206.153(b), applies to “residue

gas or any gas plant product sold under an arm’s-length contract.” The second provision,

Section 153(c), applies to the valuation of “residue gas or any gas plant product which is not sold

pursuant to an arm’s-length contract.”

       49.     “The purpose of each of the benchmarks contained in Section 153(c) is to

determine what proceeds an arm’s-length sale of the processed gas would have generated.”

Continental I, 410 F.Supp.3d at 36. Where “there is no dispute that the sale of the processed gas

was at arm’s length, there is no reason to look to proxies to determine what an arm’s length sale

might have generated.” Id. “[B]oth the language and purpose of Section 153(c) have no bearing

on a case . . . where the government contends that the sale of the unprocessed gas to the

processer was not at arm’s length, but where there is no dispute that the sale of the processed gas

was at arm’s length.” Id.

       50.     Regardless whether gas is valued for federal royalty purposes under Section 152

or Section 153, lessees are permitted to deduct transportation allowances.              30 C.F.R.

§ 1206.156(a) (“ONRR shall allow a deduction for the reasonable actual costs incurred by the

lessee to transport unprocessed gas, residue gas, and gas plant products from a lease to a point

off the lease including, if appropriate, transportation from the lease to a gas processing plant off

the lease and from the plant to a point away from the plant.”). Those transportation allowances

are generally determined under 30 C.F.R. § 1206.157.

                                               - 15 -
              Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 16 of 32




        51.     Where gas is valued for federal royalty purposes under Section 153, lessees are

additionally permitted to deduct processing allowances.          30 C.F.R. § 1206.158(a) (“[A]

deduction shall be allowed for the reasonable actual costs of processing.”). Those processing

allowances are generally determined under 30 C.F.R. § 1206.159.

              AGENCY PROCEEDINGS AND ORDER AND DECISION AT ISSUE

        52.     On December 17, 2012, ONRR notified Continental by engagement letter that it

was beginning an audit of Continental’s royalty payments for production from federal leases in

North Dakota, South Dakota, Wyoming, and Oklahoma for the period of January 1, 2009,

through December 31, 2012 (the “Audit Period”).

        53.     In advance of the audit engagement letter, ONRR auditors had already begun

review of Continental’s royalty reporting, noting areas of Continental’s onshore production and

its royalty payments for oil and natural gas during the Audit Period.

        54.     In an audit entrance conference in January 2013, ONRR notified Continental it

has already determined “gas sales to Hiland [were] non-arm’s-length (NAL),” requesting

Continental provide a list of all of Hiland’s gas processing plants to which gas produced by

Continental was transported and processed.

        55.     On May 20, 2015, ONRR issued Continental a Data Request and Preliminary

Determination (Request No. DR-032) for the Lease. The Preliminary Determination identified

six issues.

        56.     On June 18, 2015, Continental responded to the Data Request and Preliminary

Determination, disagreeing with the requirements under law and ONRR’s interpretation of

existing regulations and requesting ONRR’s assistance in retrieving cost data from Hiland, an

unaffiliated third party.


                                              - 16 -
             Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 17 of 32




       57.     On October 28, 2015, Continental and ONRR executed a Tolling Agreement.

       58.     During audit, Continental provided ONRR at least three arm’s-length contracts

for sale of gas in the same area as the Cedar Hills Unit and Lease, where production was

processed at a plant nearby the Badlands Plant.        As acknowledged in the Order, ONRR

summarily refused to consider these arm’s-length agreements as comparable contracts under

Section 153(c)(1). Contrary to ONRR’s assertions in the Order, as affirmed by the Decision,

Section 153(c)(1) does not limit a demonstration of comparability to only the lessee’s purchaser

and the same processing in plant but, in fact, allows comparability to be established from “a

reasonable sample[] from nearby plants.” See 30 C.F.R. § 1206.153(c)(1).

       59.     On March 11, 2016, then- ONRR Director issued Continental an Order to

Perform Restructured Accounting and Pay Additional Royalties, ordering Continental “to report

and pay additional royalties of $45,046.26 for Agreement Number M 90758X and $2,380.45 for

Lease Number 284-071447-0,” plus interest, and “perform restructured accounting and report

and pay any additional royalties.” In contrast with the Order ultimately issued, this March 11,

2016 Order to Perform Restructured Accounting and Pay Additional Royalties permitted

Continental to deduct transportation costs based on calculated rates.

       60.     On April 11, 2016, Continental wrote a letter to then- ONRR Director, requesting

ONRR withdraw or stay the March 11, 2016 Order to Perform Restructured Accounting and Pay

Additional Royalties because it lacked supporting documentation and data, thereby rending it

erroneous and unenforceable.

       61.     On May 9, 2016, ONRR withdrew the March 11, 2016 Order to Perform

Restructured Accounting and Pay Additional Royalties.

       62.     On May 24, 2016, ONRR issued Continental the new, revised Order, except

                                              - 17 -
              Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 18 of 32




ONRR did not correct the errors Continental identified in its April 11, 2016 letter. In contrast

with the March 11, 2016 Order to Perform Restructured Accounting and Pay Additional

Royalties, the new, revised Order denied all transportation deductions.

       63.       On July 20, 2016, and thereafter, Continental submitted surety instruments to

suspend compliance with the Order.

       64.       On July 22, 2016, Continental appealed the Order to the Board. Continental

submitted various briefing and exhibits to the ONRR and the Board in support of its appeal.

       65.       On July 28, 2016, Continental submitted a request for information under the

Freedom of Information Act, 5 U.S.C. § 552, requesting “marketable condition” and actual cost

information for gas processing plants owned and/or operated by Hiland.

       66.       On September 30, 2016, Continental received a Final Response to its July 28,

2016 request, in which the Department explained “there is no streamlined way to search for these

records, resulting in [a] large fee estimate.”

       67.       On April 24, 2020, the Board issued the Decision, formally dismissing

Continental’s appeal due to expiration of the 33-month period under 30 U.S.C. § 1724(h). The

Board held, “Because the deadline has passed, the Secretary is deemed to have affirmed ONRR’s

decision and the Board no longer has jurisdiction over the appeal.”

                           DEFENDANTS’ VIOLATIONS OF LAW

             ONRR Incorrectly Applied Section 151, Incorrectly Determined Continental
               and Hiland Were Affiliates, and Incorrectly Determined the Faris and
                    Cedar Hills Purchase Contracts Were Non-Arm’s-Length.

       68.       First, ONRR incorrectly determined Continental and Hiland were affiliates and

their sales contracts non-arm’s-length under Section 151 throughout the Relevant Time Period.

ONRR failed to rely on sufficient evidence to support its finding of affiliation. ONRR also


                                                 - 18 -
             Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 19 of 32




misapplied Section 151. ONRR specifically failed to review and consider whether Continental

and Hiland had opposing economic interests. ONRR also denied Continental an opportunity to

present evidence of non-control.

       69.     The Order and Decision contravene the meaning of the regulations they purport to

apply, violate Due Process Clause of the Fifth Amendment of the United States Constitution, and

are otherwise unsupported by the record here.

       70.     Prior to and throughout the Relevant Time Period, Continental and Hiland

operated as distinct, separate entities – through different Boards of Directors, officers, and

employees, and out of different offices with separate accounting systems.        Both entities

additionally maintain independent committees to consider and approve or reject any and all

proposed transactions, including between the two entities, based on whether the proposed

transaction is in the best interests of the respective entity. As an example, Continental has

utilized competitive bidding when considering gas sales transactions and has selected other

purchasers’ bids over Hiland’s bids more often than it has accepted a transaction with Hiland –

based on Continental’s own best competitive interests.

       71.     Hiland is a “midstream energy limited partnership engaged in purchasing,

gathering, compressing, dehydrating, treating, processing[,] and marketing of natural gas, and

fractionating, or separating, natural gas liquids, or NGLs.”

       72.     Hiland “[does] not have officers, directors or employees.” Its operations and

activities are managed by [its] general partner, Hiland Partners GP, LLC. “Unitholders do not

directly or indirectly participate in [its] management or operation.”

       73.     As of April 10, 2009, Mr. Harold Hamm owned approximately 72.8% of

Continental’s outstanding common stock and served as Continental’s Chairman of the Board,

                                                - 19 -
             Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 20 of 32




Chief Executive Officer, and President.      Mr. Jeffery Hume served as Continental’s Chief

Operating Officer.

       74.     As of September 9, 2009, Mr. Hamm indirectly owned 22.7% of the common

stock units issued by Hiland. Mr. Hamm held a 39.5% ownership interest in Hiland Holdings

GP, LP, and Hiland Holdings GP, LP held a 57.5% ownership interest in Hiland.

       75.     As of September 11, 2009, Mr. Joseph L. Griffen was Chief Executive Officer

and President for Hiland Partners GP, LLC (the general partner of Hiland). Mr. Matthew S.

Harrison was Chief Financial Officer and Vice President of Finance, Mr. Kent Christopherson

was Chief Operations Officer and Vice President, and various other individuals including

Mr. Hamm served on the eight-member Board of Directors.

       76.     As of September 11, 2009, Mr. Bert Mackie was trustee for the Harold Hamm

DST Trust and the Harold Hamm HJ Trust. As trustee, he had “sole voting and dispositive

power of the common units in the ‘Hiland’ entity held by the trusts.”

       77.     On December 4, 2009, Hiland merged with HLND MergerCo, LLC (the

“Merger”). Following the Merger, Hiland (the surviving entity) was wholly owned by Hiland

Holdings GP, LLC, HH GP Holding, LLC, the Harold Hamm HJ Trust, and the Harold Hamm

DST Trust. Following the Merger, Mr. Hamm’s reported indirect beneficial ownership of Hiland

was approximately 74%.

       78.     Hiland and Hiland Partners GP, LLC (the general partner of Hiland) warranted

that, following the Merger, no changes would be made in any organizational or governing

documents other than those changes expressly provided for in the Hiland merger agreement.

       79.     As of March 31, 2010, Mr. Hamm owned approximately 72.7% of Continental’s

outstanding common stock. Mr. Hamm was also Chairman of the Board of Directors and Chief

                                              - 20 -
             Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 21 of 32




Executive Officer for Continental.

       80.     As of February 16, 2010, Mr. Mackie, as trustee of the irrevocable trusts

established for the benefit of Mr. Hamm’s children, owned 8.7% of the interest in Continental.

       81.     As of March 31, 2011, Mr. Hamm owned approximately 68.1% of Continental’s

outstanding common stock. Mr. Hamm was also Chairman of the Board of Directors and Chief

Executive Officer for Continental.

       82.     As of January 26, 2011, Mr. Mackie, as trustee of the irrevocable trusts

established for the benefit of Mr. Hamm’s children, owned 8.1% of the interests in Continental.

       83.     As of April 17, 2012, Mr. Hamm owned approximately 68.03% of Continental’s

outstanding common stock. Mr. Hamm was also Chairman of the Board of Directors and Chief

Executive Officer for Continental.

       84.     As of April 17, 2012, Mr. Mackie, as trustee of the irrevocable trusts established

for the benefit of Mr. Hamm’s children, owned 8.11% of the interests in Continental.

       85.     Had ONRR properly applied Section 151 for the period of time prior to the

Merger, i.e., prior to December 2009, ONRR would have found (i) as a single common director,

Mr. Hamm was not in control of Hiland or Continental, (ii) Mr. Hamm’s minority interest in

Hiland was not indicative of control, (iii) Continental did not operate the relevant plant or any

processing facilities, (iv) Mr. Hamm did not participate in Hiland’s daily operations, and (v) the

record provides no other evidence of control.          Additionally, ONRR would have found

Continental and Hiland had opposing economic interests, as demonstrated by the parties’ gas

purchase contracts and their negotiations.

       86.     Had ONRR properly applied Section 151 for the period of time following the

Merger, i.e., following December 2009, and specifically provided Continental with an

                                              - 21 -
             Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 22 of 32




opportunity to present evidence of non-control, ONRR would have found (i) Hiland Partners GP,

LLC (and not Mr. Hamm) controlled Hiland, (ii) two boards of directors sat between Mr. Hamm

and Hiland, (iii) operations and day-to-day management of Hiland and Continental remained

separate, (iv) Mr. Hamm did not hold a general partnership interest in Hiland, and (v) the record

provides no other evidence of control. Additionally, ONRR would have found Continental and

Hiland had opposing economic interests, as demonstrated by the parties’ gas purchase contracts

and their negotiations.

                ONRR Incorrectly Valued Continental’s Production under Section 153(c)
                           and Incorrectly Applied Section 153(c)

       87.     Second, ONRR incorrectly determined Continental must value its unprocessed gas

production and sales from the Properties throughout the Relevant Time Period by using the

processed gas valuation benchmarks under Section 153(c), specifically Section 153(c)(2).

ONRR misapplied Section 153(c).          ONRR also specifically failed to review and consider

Continental’s submission of comparable contracts relevant to Section 153(c)(1).

       88.     The Order and Decision contravene the plain and unambiguous meaning of the

regulations they purport to apply, violate Due Process Clause of the Fifth Amendment of the

United States Constitution, and are otherwise unsupported by the record here.

       89.     It is plain on its face that Section 153(c) cannot apply to Continental’s sales to

Hiland because Section 153(c) applies to “residue gas or any gas plant product which is not sold

pursuant to an arm’s-length contract.”

       90.     The record shows Continental did not sell residue gas or gas plant products from

the Properties during the Relevant Time Period.         Continental sold gas to Hiland still in

unprocessed form.



                                               - 22 -
             Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 23 of 32




       91.     The record also shows Hiland sold residue gas and gas plant products at arm’s-

length. Specifically, relevant to the Cedar Hills Unit and the Faris USA 1 well from the Lease,

Hiland processed the gas it purchased from Continental during the Relevant Time Period (and

from other producers) and sold the residue gas and plant products at arm’s-length to Rainbow

Gas Company and SemStream, L.P.

       92.     ONRR’s application of Section 153(c) to Continental’s sales of unprocessed gas

here is contrary to law. Continental I, 410 F.Supp.3d at 35-36.

       93.     ONRR’s rationale that Section 153(c) applies is unlawful, arbitrary, and

capricious. ONRR may not simply ignore the plain text of its own regulations. See, e.g., Fina

Oil & Chem. Co. v. Norton, 332 F.3d 672, 673 (D.C. Cir. 2003).

       94.     ONRR also may not modify its regulations by interpreting them in ways that run

directly contrary to their plain meaning. “Unprocessed gas” is not “residue gas and gas plant

products” – and indeed is the opposite of it. An agency cannot “correctly” interpret a term to be

its antonym – here, interpreting unprocessed gas to mean processed gas products.

       95.     If ONRR wishes to apply the valuation methodology set out in Section 153(c) to

non-arm’s-length sales of gas that is subsequently processed and sold at arm’s-length, it may do

so only through notice-and-comment rulemaking. Indeed, ONRR did just that in 2016. See

Consolidated Federal Oil & Gas and Federal & Indian Coal Valuation Reform, 81 Fed. Reg.

43,338 (July 1, 2016) (the “2016 Valuation Rule”). The 2016 Valuation Rule applies to

production from January 1, 2017, forward. Id. ONRR may not apply the 2016 Valuation Rule

retroactively to the Relevant Time Period.

       96.     Principles of deference also cannot save ONRR’s “interpretation” of its

regulations because Section 153(c) unambiguously does not apply here.      See, e.g., Continental

                                              - 23 -
              Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 24 of 32




I, 410 F.Supp.3d at 35; Chase Bank USA, N.A. v. McCoy, 562 U.S. 195, 208 [131 S.Ct. 871, 880]

(2011) (Auer deference does not apply when an agency’s interpretation is “plainly erroneous or

inconsistent with the regulation.” (citation omitted)).

       97.      Deference also should not apply, as ONRR has failed to give fair notice of its

interpretation, it has not consistently interpreted its regulations, and “there is reason to suspect

that the agency’s interpretation ‘does not reflect the agency’s fair and considered judgment on

the matter in question.’” Christopher v. SmithKline Beecham Corp., 567 U.S. 142, 155 (2012)

(citation omitted).

       98.      In addition, ONRR’s actions violate Continental’s due process rights. It is a

“fundamental principle in our legal system . . . that laws which regulate persons or entities must

give fair notice of conduct that is forbidden or required.” FCC v. Fox Television Stations, Inc.,

567 U.S. 239, 253 (2012). ONRR’s interpretation cannot satisfy that standard. Without any

guidance or prior decisions that could provide fair notice, ONRR applied a provision – Section

153(c) – that by its terms plainly does not apply.

       99.      Even assuming arguendo Section 153(c) could apply to Continental’s sales to

Hiland, ONRR also arbitrarily and capriciously refused to consider comparable contracts

provided by Continental during audit in support of its compliance with Section 153(c)(1).

                            ONRR Incorrectly Issued the Order and
                      Denied Continental Access to Actual Cost Information

       100.     Third, ONRR incorrectly and untimely issued Continental the Order. ONRR

misapplied 30 U.S.C. §§ 1702, 1724.         Defendants are barred from pursuing all Corrective

Actions and all Issues identified in the Order, as affirmed by the Decision, that concern

obligations arising before May 25, 2009. ONRR also failed to assert a “specific, definite, and



                                                - 24 -
               Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 25 of 32




quantified obligation” by “lease, production month, and monetary amount” and specifically

failed to provide “reasons” and “a reasonable basis.” At most except for Corrective Action

No. 1 in the Order, Defendants are further barred from pursuing any Corrective Action or Issue

identified in the Order. ONRR also failed to (i) specifically identify any systemic, reporting

error and (ii) specify reasons and factual bases for obligations claimed in the Order. At most,

except for the claim that Continental and Hiland were affiliates prior to the Merger (thereby

rendering their transactions non-arm’s-length), the Order does not toll (or extend) the seven-year

statute of limitations.

        101.     In addition, ONRR specifically failed to present any factual basis for a

determination that Continental violated the marketable condition rule, thereby resulting in a

denial of all transportation and processing allowances in contravention of 30 C.F.R.

§§ 1206.156(a) (“ONRR shall allow a deduction for the reasonable actual costs incurred by the

lessee[.]”), 1206.158(a) (“[A] deduction shall be allowed for the reasonable actual costs of

processing.”). ONRR specifically failed to identify what transportation and processing costs it

claimed were improperly netted, what “bundled transportation fees” the Order referred to, what

costs the Order disallowed, what “market” or “condition requirements” Continental was required

to meet, among other deficiencies. ONRR arbitrarily and capriciously disallowed categories of

costs as per se needed to make production marketable without review of relevant evidence.

        102.     The Order and Decision contravene the plain and unambiguous meaning of the

regulations they purport to apply, violate Due Process Clause of the Fifth Amendment of the

United States Constitution, and are otherwise unsupported by the record here.

        103.     ONRR ordered Continental to calculation transportation and processing

allowances based on actual costs Hiland incurred to transport and process the gas, even though

                                              - 25 -
              Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 26 of 32




ONRR knows Continental lacks access to that information.

       104.     Continental has attempted to obtain from Hiland a cost breakdown for the services

provided, but Hiland (through its parent Kinder Morgan) has declined to produce that

information, and Continental has no legal mechanism to compel Hiland or Kinder Morgan to

divulge the information.

       105.     On July 16, 2015, Continental wrote to Kinder Morgan, requesting information

and data for the Badlands Plant from July 2009 through July 2015 and for Hiland’s Oklahoma

Eagle Chief Plant for January 2009 through September 2012 in order to comply with certain

preliminary determinations and data requests received from ONRR. Continental requested the

transportation allowance rate for gas, the transportation allowance rate for plant products, and the

processing allowance per unit – based on actual costs per plant system. Continental requested

itemized capital costs, operating expenses, maintenance expenses, and overhead expenses for

each plant as well as volumes associated with the plant system allowances. Continental did not

receive any response from Kinder Morgan.

       106.     On August 19, 2015, Continental again requested the same information from

Kinder Morgan.        On August 21, 2015, a company representative from Kinder Morgan

responded: “Kinder Morgan, Hiland Partners, LP prior to February 23, 2015, has all of the

information requested by ONRR. Hiland Partners, LP has never provided any information of this

kind to Continental Resources, Inc. and will not provide like kind or similar information to them

in the future. In that regards, Continental Resources would be unable to provide any of the

information requested by ONRR.”

       107.     ONRR possesses the information Continental requires in order to comply with the

Order and Decision.

                                               - 26 -
              Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 27 of 32




       108.     In a July 8, 2015 data request to Continental, ONRR stated, “[W]e’re requesting

data from Kinder Morgan that we require to complete our verification of CLR’s royalty reports,

specifically the transportation and processing allowances to which CLR is entitled.” ONRR

requested Kinder Morgan provide actual cost data for the Eagle Chief and Badlands Plants for

January 2009, May 2010, December 2011, and September 2012. ONRR specifically sought

“itemized capital costs, operating expenses, maintenance expenses, and overhead expense for

both gas plants” from the transportation and processing/system data, citing 30 C.F.R.

§§ 1206.157(b)(2), 1206.159(b)(2).

       109.     On August 12, 2015, Kinder Morgan submitted a response to the ONRR’s July 8,

2015 data request but did not provide a copy to Continental.              This response included

transportation costs for the Eagle Chief and Badlands Plants, depreciation numbers, detail of

general and administrative costs, compressor expenses, and operating expenses.

       110.     Continental has been denied access to actual cost information needed to

understand and comply with the Order and Decision. ONRR knows midstream service providers

and contract counter-parties will not produce such actual cost information.            ONRR has

repeatedly admitted this fact to lessees in public fora, and ONRR has thus undertaken an

extensive project to subpoena information from midstream companies and contract counter-

parties, so that the agency may discern the actual costs of transportation and processing. It is the

essence of arbitrariness to expect a regulated entity to do what the agency knows is impossible.

Messina v. U.S. Citizenship & Immigration Servs., Case No. Civ.A. 05-CV-73409-DT, 2006 WL

374564, at *6 (E.D. Mich. Feb. 16, 2006); see RxUSA Wholesale, Inc. v. Dep’t of Health &

Human Servs., 467 F. Supp. 2d 285, 305 (E.D.N.Y. 2006).




                                               - 27 -
               Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 28 of 32




                                             COUNT I

               VIOLATIONS OF THE ADMINISTRATIVE PROCEDURE ACT
                           AGAINST ALL DEFENDANTS

        111.     Continental repeats and re-alleges the allegations in the preceding paragraphs, as

if fully set forth herein.

        112.     Defendants have violated the APA, 5 U.S.C. § 706(1), by unlawfully withholding

and unreasonably delaying adherence with the Court’s holdings in Continental I and II, as

applied to the Order and Decision. The Order and Decision are arbitrary, capricious, and

otherwise not in accordance with law.

        113.     Defendants have additionally violated the APA, 5 U.S.C. § 706(2), because the

Order and Decision arbitrarily, capriciously, and otherwise unlawfully require Continental to

value its unprocessed gas production from the Properties under Section 153(c), specifically

Section 153(c)(2), throughout the Relevant Time Period. ONRR misapplied Sections 151, 152,

and 153 under the record here in contravention of the regulations’ plain language and without

adequate rationale.

        114.     Defendants have additionally violated the APA, 5 U.S.C. § 706(2), because

ONRR arbitrarily and capriciously refused to review available evidence supporting Continental’s

compliance with Section 153(c)(1), thereby denying Continental constitutional right, power, and

privilege, and acting without observance of procedure by law.

        115.     Defendants have additionally violated the APA, 5 U.S.C. § 706(2), because the

Order and Decision arbitrarily and capriciously depart from ONRR’s prior audit and acceptance

of Continental’s royalty calculations under Section 152 without adequate explanation.

        116.     Defendants have additionally violated the APA, 5 U.S.C. § 706(2), because the



                                               - 28 -
              Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 29 of 32




Order and Decision substantially depart from the Department’s prior interpretation of its

regulations without notice-and-comment rulemaking. See Fina Oil, 332 F.3d at 676 (“[T]o

prevent agencies from circumventing the notice-and-comment process by rewriting regulations

under the guise of interpreting them, we will reject an agency interpretation that is ‘plainly

erroneous or inconsistent with the regulation.’” (citation omitted)).

       117.     Defendants have additionally violated the APA, 5 U.S.C. § 706(2), because the

Order and Decision, inclusive of Defendants’ actions during audit and the administrative appeals

process, are contrary to constitutional right, power, and privilege – specifically the Due Process

Clause of the Fifth Amendment to the United States Constitution.

       118.     Defendants have additionally violated the APA, 5 U.S.C. § 706(2), because the

Order, as affirmed by the Decision, was untimely and improperly issued in excess of statutory

jurisdiction, authority, or limitations, short of statutory right, and without observance of

procedure required by law under 30 U.S.C. §§ 1702, 1724.

       119.     Defendants have additionally violated the APA, 5 U.S.C. § 706(2), because the

Order and Decision are unsupported by the record. Specifically, the record does not support a

finding or conclusion that Continental and Hiland transacted at non-arm’s-length under Section

151 throughout the Relevant Time Period. ONRR misapplied Sections 151, 152, and 153 based

on the record here.

       120.     Defendants have additionally violated the APA, 5 U.S.C. § 706(2), because the

Order and Decision are further unsupported by the record. Specifically, the record does not

support a finding or conclusion that Continental incorrectly calculated and/or reported costs or

allowances from the Cedar Hills Unit or Lease during the Relevant Time Period. ONRR

misapplied 30 C.F.R. §§ 1206.156, 1206.157, 1206.158, 1206.159 based on the record here.

                                               - 29 -
               Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 30 of 32




                                             COUNT II

                      VIOLATIONS OF THE MINERAL LEASING ACT
                             AGAINST ALL DEFENDANTS

        121.     Continental repeats and re-alleges the allegations of the preceding paragraphs, as

if fully set forth herein.

        122.     The Order and Decision violate the Mineral Leasing Act, 30 U.S.C. § 181 et seq.,

because they fail to determine royalties based on the “value of production.” 30 U.S.C. § 226.

                                            COUNT III

               VIOLATIONS OF FITH AMENDMENT DUE PROCESS CLAUSE
                           AGAINST ALL DEFENDANTS

        123.     Continental repeats and re-alleges the allegations of preceding paragraphs, as if

fully set forth herein.

        124.     The Order and Decision violate Continental’s rights under the Due Process Clause

of the Fifth Amendment to the United States Constitution because ONRR failed to provide fair

notice of its counter-textual interpretation of the valuation regulations.

        125.     The Order and Decision violate Continental’s rights under the Due Process Clause

of the Fifth Amendment to the United States Constitution because ONRR denied Continental

access to the very information it requires in order to understand the Order and Decision.

        126.     The Order and Decision violate Continental’s rights under the Due Process Clause

of the Fifth Amendment to the United States Constitution because ONRR denied Continental

access to the very information it requires in order to comply with the Order and Decision and

prove its “actual costs of transportation” and “actual costs of processing.”

                                     PRAYER FOR RELIEF

        WHEREFORE, Continental prays the Court:


                                                - 30 -
            Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 31 of 32




       1.      Grant injunctive relief compelling Defendants to withdraw and/or reconsider the

Order and Decision in specific adherence with the holdings in Continental Resources, Inc. v.

Gould, Case No. 1:14-cv-00065-RDM [Doc. 93], 410 F.Supp.3d 30 (D.D.C. Oct. 3, 2019) and

Continental Resources, Inc. v. Bernhardt, et al., Case No. 1:17-cv-02197-RDM [Doc. 58]

(D.D.C. Oct. 3, 2019), which declared application of Section 153(c) contrary to law as applied to

Continental’s unprocessed gas production;

       2.      Hold unlawful, reverse, vacate, and/or set aside the Order and Decision as:

arbitrary, capricious, and abuse of discretion, and/or otherwise not in accordance with law;

contrary to constitutional right, power, and/or privilege; excessive of statutory jurisdiction,

authority, or limitations, and/or short of statutory right; without observance of procedure required

by law; and/or unsupported by substantial evidence.

       3.      Enter declaratory judgment that the Order and Decision are unlawful, that

Defendants unlawfully applied Section 153(c) to the relevant gas production at issue, and that

such production must instead be valued under Section 152 or, in the alternative, 30 C.F.R.

§ 1206.153(h) or 30 C.F.R. § 1206.153(j);

       4.      Enter declaratory judgment that the Order and Decision are unlawful, that

Defendants unlawfully denied allowances, and that Continental may retain allowances

previously calculated;

       5.      Award Continental costs and attorneys’ fees to the extent permitted by law; and

       6.      Grant such other relief as may be appropriate in the circumstances.



       Respectfully submitted this 2nd day of July, 2020.




                                               - 31 -
Case 1:20-cv-01810 Document 1 Filed 07/02/20 Page 32 of 32




                                   BAKER & HOSTETLER LLP

                                   /s/ Rosario C. Doriott Domínguez
                                   L. Poe Leggette
                                   Rosario C. Doriott Domínguez
                                   Laura E. Peterson
                                   pleggette@bakerlaw.com
                                   rdoriottdominguez@bakerlaw.com
                                   lpeterson@bakerlaw.com
                                   1801 California Street, Suite 4400
                                   Denver, Colorado 80202-2662
                                   Telephone: 303.861.0600
                                   Facsimile: 303.861.7805
                                   Attorneys for     Plaintiff   Continental
                                   Resources, Inc.




                          - 32 -
